DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zingaretti et al. (Identification of New Autoantigens by Protein Array Indicates a Role for IL4 Neutralization in Autoimmune Hepatitis).
Regarding claim 1, Zingaretti discloses a method for identifying at least one candidate protein of a sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES), the method comprising:
(a) obtaining a series of empirical measurements from a series of amino acid modification reactions performed on each protein of a plurality of proteins from the sample, the series of empirical measurements indicating an order of modified amino acids in individual proteins from the plurality of proteins from the sample (see: Protein Microarray Printing, hybridizing the arrays with α-His mAb followed by an Alexa-647 conjugated α-human IgG; Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured);
(b) comparing, by a computer, the series of empirical measurements for the individual proteins to measurement outcomes for a plurality of candidate proteins (see: Statistical Analysis, 10-fold cross validation of selected candidate autoantigens); and
(c) based at least in part on the comparing in (b), identifying, by the computer, the at least one candidate protein in the sample, at least in part by applying a trained algorithm to the series of empirical measurements to determine a probability that the at least one candidate protein of the sample generates the series of empirical measurements (see: Statistical Analysis, logistic regression models).
Regarding claim 2, Zingaretti discloses prior to (a): (i) performing the series of amino acid modification reactions on the plurality of proteins from the sample, wherein each of the amino acid modification reactions selectively modifies a particular amino acid in an individual protein from the plurality of proteins from the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Protein Microarray Printing, hybridizing the arrays with α-His mAb followed by an Alexa-647 conjugated α-human IgG), and (ii) performing the series of empirical measurements on the series of amino acid modification reactions performed on the plurality of proteins from the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured).
Regarding claim 3, Zingaretti discloses the series of empirical measurements comprises fluorescence produced by the series of amino acid modification reactions  (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured).
Regarding claim 4, Zingaretti discloses (c) comprises identifying, by the computer, the at least one candidate protein in the sample based at least in part on: (i) (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).
Regarding claim 5, Zingaretti discloses the measurement outcomes are derived from a database of previous measurements of the plurality of candidate proteins (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Human Proteins: Selection, Expression, and Purification, described elsewhere (12)).
Regarding claim 6, Zingaretti discloses the measurement outcomes are calculated completely in silico (ABSTRACT, see: 1626 human recombinant proteins selected in silico).
Regarding claim 7, Zingaretti discloses the measurement outcomes are derived from features of an amino acid sequence of the at least one candidate protein of the sample. (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Human Proteins: Selection, Expression, and Purification, described elsewhere (12)).
Regarding claim 8, Zingaretti discloses the series of empirical measurements comprise binding measurements of affinity reagent probes configured to bind the at least one candidate protein of the sample  (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Protein Microarray Printing, hybridizing the arrays with α-His mAb followed by an Alexa-647 conjugated α-human IgG; Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured).
 generating, for the at least one candidate protein of the sample, a confidence level that the at least one candidate protein of the sample matches a protein from the plurality of proteins from the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).
Regarding claim 12, Zingaretti discloses each of the plurality of proteins from the sample is associated with a unique spatial address (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Protein Microarray Printing, spotting the 1626 affinity-purified recombinant proteins).
Regarding claim 13, Zingaretti discloses each protein from the plurality of proteins from the sample is optically resolvable from each other protein from the plurality of proteins from the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured).
Regarding claim 14, Zingaretti discloses the plurality of proteins from the sample is conjugated to a substrate at a plurality of spatially separate locations (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Protein Microarray Printing, spotting the 1626 affinity-purified recombinant proteins, hybridizing the arrays with α-His mAb followed by an Alexa-647 conjugated α-human IgG).
Regarding claim 15, Zingaretti discloses the series of empirical measurements is obtained using an optical detector (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured).
 the series of empirical measurements is obtained using a magnetic detector (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: In-gel Enzymatic Digestion and MALDI-TOP Mass Spectrometry Analysis, MS/MS).
Regarding claim 17, Zingaretti discloses the series of empirical measurements is obtained using an electrostatic detector or an electrochemical detector (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: In-gel Enzymatic Digestion and MALDI-TOP Mass Spectrometry Analysis, gels).
Regarding claim 18, Zingaretti discloses the probability that at least one candidate protein of the sample generates the series of empirical measurements is determined using a plurality of measurement outcomes (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).
Regarding claim 19, Zingaretti discloses the probability that at least one candidate protein of the sample generates the series of empirical measurements is determined using a product of probabilities for the measurement outcomes of the at least one candidate protein of the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).
Regarding claim 20, Zingaretti discloses the at least one candidate protein of the sample comprises at least 10 different candidate proteins (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Protein Microarray Printing, spotting the 1626 affinity-purified recombinant proteins, hybridizing the arrays with α-His mAb followed by an Alexa-647 conjugated α-human IgG).
Regarding claim 21, Zingaretti discloses the trained algorithm comprises a probabilistic model that is iteratively improved by performing an expectation maximization algorithm on the series of empirical measurements (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797